FILED
                            NOT FOR PUBLICATION
                                                                                 JUL 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHEYLI AIDE MAZARIEGOS-                          No. 17-73467
VELASQUEZ, AKA Sheyli Osorio-
Barrios,                                         Agency No. A206-676-506

              Petitioner,
                                                 MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 28, 2020**

Before: HAWKINS, GRABER, and CLIFTON, Circuit Judges.

      Sheyli Aide Mazariegos-Velasquez (a.k.a. Sheyli Osorio-Barrios), a native

and citizen of Guatemala, petitions for review of the decision of the Board of

Immigration Appeals (“BIA”) dismissing her appeal of the immigration judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) decision denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”) and ordering her

removal. We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Mazariegos-

Velasquez failed to demonstrate past persecution. See Duran-Rodriguez v. Barr,

918 F.3d 1025, 1028 (9th Cir. 2019) (stating standard of review). Mazariegos-

Velasquez received death threats and testified that, as a result, she suffers from

Post-Traumatic Stress Disorder. She did not obtain treatment for that condition and

did not testify to experiencing any other physical harm. Mazariegos-Velasquez

suffered an economic detriment from the Mara’s extortion, but “mere economic

disadvantage alone does not rise to the level of persecution.” Gormley v. Ashcroft,

364 F.3d 1172, 1178 (9th Cir. 2004). We are, thus, not compelled to conclude that

the threats rose to the level of persecution. See Duran-Rodriguez, 918 F.3d at 1028

(explaining that although “credible death threats alone can constitute persecution,

they constitute persecution in only a small category of cases, and only when the

threats are so menacing as to cause significant actual suffering or harm” (internal

quotations and citations omitted)); cf. Mashiri v. Ashcroft, 383 F.3d 1112, 1119

(9th Cir. 2004), as amended (Nov. 2, 2004) (noting that threats may be evidence of




                                           2
past persecution “when they are specific and menacing and are accompanied by

evidence of violent confrontations, near-confrontations and vandalism”).

      Because Mazariegos-Velasquez failed to demonstrate past persecution, she

“must establish a well-founded fear of future persecution.” Duran-Rodriguez, 918
F.3d at 1029. Substantial evidence supports the BIA’s conclusion that Mazariegos-

Velasquez failed to establish an “objectively reasonable” fear of future persecution

as she did not testify to any ongoing threats and did not present evidence that

anyone still seeks to harm her. Given that Mazariegos-Velasquez does not meet the

more lenient standards of asylum, she similarly is ineligible for withholding of

removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

      Finally, substantial evidence supports the BIA’s determination that

Mazariegos-Velasquez did not demonstrate eligibility for protection under CAT.

See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (stating standard of

review). Mazariegos-Velasquez has not demonstrated that she was tortured in the

past nor that she would be tortured in the future either by a government actor or

with the consent or acquiescence of the Guatemalan government. See Arteaga v.

Mukasey, 511 F.3d 940, 948 (9th Cir. 2007) (stating requirements for CAT relief).

While the documentary evidence in the record demonstrates past failures by the

Guatemalan government to regulate the Mara and other groups, it does not compel


                                          3
the conclusion that the government would consent or acquiesce to the torture of

Mazariegos-Velasquez specifically. Shrestha, 590 F.3d at 1048-49.

      PETITION DENIED.




                                         4